PER CURIAM.
Willis McCormick appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order denying McCormick relief without prejudice to any right he might have to file a timely, facially sufficient motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. See Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000) (en banc).
Affirmed.
BLUE, A.C.J., and NORTHCUTT and CASANUEVA, JJ., concur.